Cole, J.
The plaintiffs, Jacob Elliott, I. if. Cherry and R. A. Bottleman were partners in the business of dealing in stock, under the firm name of Jacob Elliott & Co., and they aver that in May 1870 they entered into a ver*710bal agreement of partnership with the defendant, Jerry G-ustin, whereby the plaintiffs were to furnish the defendant with money from time to time as he might require, and the defendant was therewith .to purchase stock and the profits thereon were to be divided equally between the plaintiffs and the defendant; that the business was so conducted till November 1870, and that profits resulted therefrom. They ask an accounting and a judgment for the amount found due them. The defendant denies any partnership with plaintiffs, but admits one with Jacob Elliott alone, and avers that he had fully accounted to him and the partnership was settled.
It is not necessary to review or state the evidence in detail. We are satisfied from it, that the partnership was between the plaintiffs, as a firm, and the defendant; that the defendant has never fully accounted to the plaintiffs or either of them, and that there is in his hands the sum of five hundred and ten dollars, for the one-half of which plaintiffs are entitled to a judgment either in this court or in the court below, at their election. But this order is made, subject to the right of defendant to have the amount re-assessed here by a referee.
Reversed.